Leventritt, J. (concurring).
Following Condict v. Cowdrey, 123 N. Y. 463; 139 id. 273, I am of the opinion that the judgment should be reversed, because there was no failure on the part of the defendant to abide by the terms of its agreement to sell, but that the negotiations failed because E. 0. Jones & Co. availed themselves of the privilege they had reserved to recede from the proposition to purchase upon a specified contingency, i. e., the non-approval on the part of their attorney.
Judgment reversed and new trial ordered, with costs to appel-. lant to abide event.